 
Exhibit 10.4

FORM OF VOTING AGREEMENT
 
This VOTING AGREEMENT (this “Agreement”), dated as of April 11, 2013, is entered
into by and among MOD-PAC CORP., a New York corporation (the “Company”), LeCaron
Enterprises Corp., a Delaware corporation ("Family Corp"), Rosalia Capital LLC,
a Delaware limited liability company ("Parent"), and each of the shareholders of
the Company listed on Annex A hereto (each, a “Shareholder” and collectively,
the “Shareholders”).
 
WHEREAS, concurrently with the execution and delivery of this Agreement, Parent,
Mandan Acquisition Corp. a New York corporation and wholly-owned subsidiary of
Parent ("Merger Sub"), and the Company are entering into an Agreement and Plan
of Merger (as amended from time to time in accordance with the terms thereof,
the “Merger Agreement”; capitalized terms used and not otherwise defined herein
have the meanings assigned to them in the Merger Agreement), which provides,
among other things, for the merger of Merger Sub with and into the Company, with
the Company surviving as a wholly-owned subsidiary of Parent (the “Merger”);
 
WHEREAS, as of the date hereof, each Shareholder is the beneficial owner of, and
has the right to vote and dispose of, (i) that number of shares of Common Stock,
par value $0.01 per share, of the Company (such shares, the “Common Stock”) and
(ii) that number of shares of Class B Stock, par value $0.01 per share, of the
Company (such shares, the “Class B Stock”), set forth opposite such
Shareholder’s name on Annex B hereto (together with any shares of Common Stock
and Class B Stock that such Shareholder may acquire after the date hereof, the
“Subject Shares”);
 
WHEREAS, as of the date hereof, each of Daniel G. Keane and Kevin T. Keane
(each, a “Principal Shareholder”) is the beneficial owner of that number of
Stock Options set forth on Annex B hereto; and
 
WHEREAS, as a condition to its willingness to enter into the Merger Agreement,
the Company has required that each of the Shareholders agree, and each of the
Shareholders is willing to agree, to the matters set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing and the agreements set forth
below, the parties hereto agree as follows:
 
1.           Voting of Securities.
 
1.1           Voting Agreement.  From the date hereof, and until the termination
of this Agreement pursuant to Section 6, each Shareholder hereby agrees to vote
(or cause to be voted) all of its Subject Shares, at any annual, special or
other meeting of the shareholders of the Company, and at any adjournment or
adjournments or postponement thereof, or pursuant to any consent in lieu of a
meeting or otherwise, which such Shareholder has the right to so vote, in favor
of the approval and adoption of the Merger Agreement, the transactions
contemplated thereby (including, without limitation, the Merger) and any actions
required in furtherance thereof.  ­
 
 
1

--------------------------------------------------------------------------------

 
 
1.2           Irrevocable Proxy.  Solely with respect to the matters described
in Section 1.1, each Shareholder constitutes and appoints the Chief Financial
Officer of the Company, from and after the date hereof until the earlier to
occur of the Effective Time and the termination of this Agreement pursuant to
Section 6 (at which point such constitution and appointment shall automatically
be revoked), as such Shareholder’s attorney, agent and proxy (each such
constitution and appointment, an “Irrevocable Proxy”), with full power of
substitution, for and in the name, place and stead of such Shareholder, to vote
and otherwise act with respect to all of such Shareholder’s Subject Shares at
any annual, special or other meeting of the shareholders of the Company, and at
any adjournment or adjournments or postponement thereof, and in any action by
written consent of the shareholders of the Company, on the matters and in the
manner specified in Section 1.1.  EACH SUCH PROXY AND POWER OF ATTORNEY IS
IRREVOCABLE AND COUPLED WITH AN INTEREST AND, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, SHALL BE VALID AND BINDING ON ANY PERSON TO WHOM SUCH
STOCKHOLDER MAY TRANSFER ANY OF ITS SUBJECT SHARES IN BREACH OF THIS
AGREEMENT.  Each Shareholder hereby revokes all other proxies and powers of
attorney with respect to all of such Shareholder’s Subject Shares that may have
heretofore been appointed or granted with respect to the matters covered by
Section 1.1, and no subsequent proxy or power of attorney shall be given (and if
given, shall not be effective) by such Shareholder with respect thereto on the
matters covered by Section 1.1.  All authority herein conferred or agreed to be
conferred by any Shareholder shall survive the death or incapacity of such
Shareholder and any obligation of any Shareholder under this Agreement shall be
binding upon the heirs, personal representatives, successors and assigns of such
Shareholder.  It is agreed that the Chief Financial Officer of the Company will
not use the Irrevocable Proxy granted by any Shareholder unless such Shareholder
fails to comply with Section 1.1 and that, to the extent the Chief Financial
Officer of the Company uses any such Irrevocable Proxy, he will only vote the
Subject Shares subject to such Irrevocable Proxy with respect to the matters
specified in, and in accordance with the provisions of, Section 1.1.
 
1.3           No Further Action.  Notwithstanding the foregoing, nothing in this
Agreement shall require a Shareholder to exercise any Stock Option owned of
record and/or beneficially owned by such Shareholder.
 
2.             Representations and Warranties of Each Shareholder.
 
Each Shareholder, severally, as to itself, represents and warrants to the
Company as follows:
 
2.1           Binding Agreement.  Such Shareholder has the legal capacity to
execute, deliver and perform this Agreement and to consummate the transactions
contemplated hereby and (i) in the case of each Shareholder which is an
individual, the execution, delivery and performance of this Agreement by such
Shareholder and the consummation by such Shareholder of the transactions
contemplated by this Agreement do not require any consent from such
Shareholder’s spouse or any other person, (ii) if such Family Shareholder is a
trust, the trustee and investment manager of such trust specified on the
applicable signature page hereto has the requisite authority, on behalf of such
Family Shareholder, to execute, deliver and perform this Agreement and to
consummate the transactions contemplated hereby, and (iii) if such Family
Shareholder is entering into this Agreement in its capacity as a trustee or
custodian, such Family Shareholder has the requisite authority to execute,
deliver and perform this Agreement and to consummate the transactions
contemplated hereby in such capacity.  Such Shareholder has duly and validly
executed and delivered this Agreement and this Agreement constitutes a legal,
valid and binding obligation of such Shareholder, enforceable against such
Shareholder in accordance with its terms.
 
 
2

--------------------------------------------------------------------------------

 
 
2.2           No Conflict.  Neither the execution, delivery and performance by
such Shareholder of this Agreement, nor the consummation by such Shareholder of
the transactions contemplated hereby, nor the compliance by such Shareholder
with any of the provisions hereof, will (a) if such Shareholder is not an
individual, conflict with or result in a breach of any provision of its
organizational documents, (b) result in a violation or breach of, or constitute
(with or without due notice or lapse of time or both) a default (or give rise to
any right of termination, cancellation, or acceleration) under any contract,
agreement, instrument, commitment, arrangement or understanding to which such
Shareholder is a party (including, if such Shareholder is entering into this
Agreement in his or her capacity as a trustee or custodian, any trust agreement
or custodial agreement governing such Shareholder's conduct in such capacity),
(c) result in the creation of a security interest, lien, charge, encumbrance, or
other similar claim on such Shareholder’s Subject Shares or Stock Options, or
(d) violate or conflict with any Law, writ, injunction or decree applicable to
such Shareholder or such Shareholder’s Subject Shares or Stock Options.
 
2.3           Ownership of Subject  Shares and Stock Options.  Such Shareholder
is the "beneficial owner" (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended, which meaning will apply for all purposes of
this Agreement) of the Subject Shares set forth opposite such Shareholder’s name
on Annex B hereto and, if such Shareholder is a Principal Shareholder, the Stock
Options set forth opposite such Shareholder's name on Annex B hereto, free and
clear of any security interests, liens, charges, encumbrances, or other similar
claims (including any voting agreement or other restriction on the right to
vote, sell or otherwise dispose of such securities), other than pursuant to this
Agreement, the Contribution Agreement, federal securities laws, Company trading
policies and, in the case of the Stock Options, applicable option grant
agreements.
 
3.             Representations and Warranties of the Company.
 
The Company represents and warrants to the Shareholders as follows:
 
3.1           Binding Agreement.  The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of New York and has full corporate power and authority to execute and deliver
this Agreement and to consummate the transactions contemplated hereby.  The
execution, delivery and performance of this Agreement by the Company and the
consummation by the Company of the transactions contemplated hereby have been
duly and validly authorized by the board of directors of the Company, and no
other corporate proceedings on the part of the Company are necessary to
authorize the execution, delivery, and performance of this Agreement by the
Company and the consummation by the Company of the transactions contemplated
hereby.  The Company has duly and validly executed this Agreement and this
Agreement constitutes a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms.
 
 
3

--------------------------------------------------------------------------------

 
 
3.2           No Conflict.  Neither the execution, delivery and performance by
the Company of this Agreement, the consummation by the Company of the
transactions contemplated hereby, nor the compliance by the Company with any of
the provisions hereof, will (a) conflict with or result in a breach of any
provision of its certificate of incorporation or by-laws, (b) result in a
violation or breach of, or constitute (with or without due notice or lapse of
time or both) a default (or give rise to any right of termination, cancellation,
or acceleration) under any contract, agreement, instrument, commitment,
arrangement or understanding to which it is a party, (c) require any consent,
authorization or approval of any Person or (d) violate or conflict with any Law,
writ, injunction or decree applicable to the Company.
 
4.             Transfer and Other Restrictions.
 
Until the earlier of (i) the termination of this Agreement pursuant to Section 6
and (ii) the date on which the Company Shareholder Approval and the Minority
Approval are obtained:
 
4.1           Certain Prohibited Transfers.  Each Shareholder agrees not to,
except as provided for in the Merger Agreement,
 
(a)           sell, sell short, transfer (including by gift), pledge, encumber,
assign or otherwise dispose of, or enter into any contract, option or other
arrangement or understanding with respect to the sale, transfer, pledge,
encumbrance, assignment or other disposition of, any of its Subject Shares or
Stock Options (if any) or any interest therein, other than pursuant to this
Agreement, other than exercises of the Stock Options in accordance with their
terms, other than the conversion of Subject Shares constituting Class B Stock
into shares of Common Stock, and other than transfers (including by gift) of
Subject Shares from a Shareholder to a Person who executes a joinder agreement
agreeing to be bound by this Agreement as a Shareholder hereunder (a “Permitted
Transfer”);
 
(b)           with respect to any of its Subject Shares, grant any proxy or
power of attorney or enter into any voting agreement or other arrangement
relating to the matters covered by Section 1.1, other than this Agreement; or
 
(c)           deposit any of its Subject Shares or Stock Options into a voting
trust.
 
4.2           Additional Securities.  Without limiting any provisions of the
Merger Agreement, in the event of any stock dividend, stock split,
recapitalization, reclassification, combination or exchange of shares of capital
stock of the Company on, of or affecting any Shareholder’s Subject Shares or
Stock Options, then the terms of this Agreement shall apply to the shares of
capital stock or other such securities of the Company held by such Shareholder
immediately following the effectiveness of such event.
 
5.             Publication.  Each Shareholder hereby permits the Company to
publish and disclose such Shareholder’s identity and ownership of the Subject
Shares and the Stock Options, the nature of the such Shareholder’s commitments,
arrangements and understandings pursuant to this Agreement and/or the text of
this Agreement in (a) press releases relating to the Merger Agreement, (b) the
Schedule 13E-3 and the Proxy Statement, (c) any document required to be filed
with the U.S.  Securities and Exchange Commission or other regulatory agencies
or required to be mailed by the Company to its shareholders relating to the
Merger Agreement and (d) any other disclosures or filings required under the
Merger Agreement or applicable Law relating to the Merger Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
6.           Termination.  This Agreement shall terminate upon the first to
occur of (a) the termination of the Merger Agreement in accordance with its
terms, (b) the date of a Change in the Company Recommendation, (c) a written
agreement between the Company and a Shareholder to terminate this Agreement,
provided that any such termination shall be effective only with respect to such
Shareholder, and (d) the Effective Time.  The termination of this Agreement in
accordance with this Section 6 shall not relieve any party from liability for
any breach of its obligations hereunder committed prior to such termination.
 
7.           Survival.  The representations, warranties and agreements of the
parties contained in this Agreement shall not survive any termination of this
Agreement, provided, however, that no such termination shall relieve any party
hereto from any liability for any breach of this Agreement committed prior to
such termination.
 
8.           Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed to have been duly given if delivered personally
or sent by telecopy, overnight courier service or by registered or certified
mail (postage prepaid, return receipt requested), to the respective parties at
the following addresses or at such addresses as shall be specified by the
parties by like notice:
 
If to the Company:
 
MOD-PAC CORP.
1801 Elmwood Avenue
Buffalo, New York 14207
Telecopier:  1-800-873-1269
Attention:    David B. Lupp
                      Chief Operating Officer and Chief Financial Officer
 
with a copy to (which shall not constitute notice):
 
Hodgson Russ LLP
The Guaranty Building
140 Pearl Street, Suite 100
Buffalo, NY 14202
Telecopier:  (716) 819-4655
Attention:  Robert J. Olivieri
 
If to any Shareholder, to the address for such Shareholder set forth on Annex A
hereto, with a copy to (which shall not constitute notice):
 
Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Telecopier:  (212) 935-9935
Attention:  Peter J. Halasz
 
 
5

--------------------------------------------------------------------------------

 
 
9.           Entire Agreement.  This Agreement (including the documents and
instruments referred to herein) constitutes the entire agreement and supersedes
all other prior agreements and understandings, both written and oral, among the
parties, or any of them, with respect to the subject matter hereof.
 
10.           Amendment; Release.  This Agreement may not be modified, amended,
altered or supplemented except by a written agreement between the Company and
any Shareholder, provided that any such modification, amendment, alteration or
supplement shall be effective only with respect to such Shareholder.
 
11.           Successors and Assigns.  This Agreement shall not be assigned by
operation of law or otherwise by any Shareholder without the prior written
consent of the Company and each of the Principal Shareholders, except to another
Person in connection with a Permitted Transfer.  This Agreement will be binding
upon, inure to the benefit of and be enforceable by each party and such party’s
respective heirs, beneficiaries, executors, representatives and permitted
assigns.
 
12.           Rights and Remedies.  The Company's rights and remedies in respect
of a breach or threatened breach of this Agreement shall be as set forth in the
Merger Agreement.
 
13.           Counterparts.  This Agreement may be executed by facsimile and in
two or more counterparts, each of which shall be deemed to be an original, but
all of which together shall constitute one and the same instrument.
 
14.           Governing Law; Jurisdiction.  This Agreement shall be governed by
and construed in accordance with the Laws of the State of New York, regardless
of the Laws that might otherwise govern under applicable principles of conflicts
of laws thereof, except to the extent that mandatory provisions of federal law
apply.  Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
courts of the State of New York and any appellate court thereof and the United
States District Court for the Western District of New York and any appellate
court thereof, in any action or proceeding arising out of or relating to this
Agreement or the agreements delivered in connection herewith or the transactions
contemplated hereby or thereby or for recognition or enforcement of any judgment
relating thereto, and each of the parties hereby irrevocably and unconditionally
(i) agrees not to commence any such action except in such courts, (ii) agrees
that any claim in respect of any such action or proceeding may be heard and
determined in such courts, (ii) waives, to the fullest extent it may legally and
effectively do so any objection which it may now or hereafter have to venue of
any such action or proceeding in any such courts, and (iv) waives, to the
fullest extent permitted by Law, the defense of any inconvenient forum to the
maintenance of such action or proceeding in any such courts.  Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by Law.  To the extent permitted by
law, the Company hereby irrevocably agrees that any suit, action or other
proceeding brought by it or its Affiliates against any Parent-Related Party or
its Affiliates or its or their respective Representatives (including any lender
agent or lender) shall be brought, heard and determined solely in such
courts.  Each of the parties to this Agreement irrevocably consents to service
of process in any such action or proceeding in the manner provided for notices
in Section 8 of this Agreement; provided, however, that nothing in this
Agreement shall affect the right of any party to this Agreement to serve process
in any other manner permitted by Law.
 
 
6

--------------------------------------------------------------------------------

 
 
15.           Waiver of Jury Trial.  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF
THE AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.  EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE SUCH WAIVER, (B) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS
OF SUCH WAIVER, (C) IT MAKES SUCH WAIVER VOLUNTARILY, AND (D) IT HAS BEEN
INDUCED TO ENTER THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND
CERTIFICATIONS CONTAINED IN THIS SECTION 15.
 
16.           Severability.  Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any terms or provisions
of this Agreement in any other jurisdiction so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
adverse to any party.  Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the fullest extent possible.
 
17.           Capacity.  Each Shareholder is entering into this Agreement solely
in his or her capacity as the legal or beneficial owner of his or her Subject
Shares and Stock Options (if any) and nothing herein shall limit or affect any
actions taken by any Shareholder or any of its Affiliates or Associates in the
capacity of director or officer of the Company, and no such person who is or
becomes during the term hereof a director or officer of the Company shall be
deemed to make any agreement or understanding in this Agreement in such person’s
capacity as a director or officer.
 
18.           Parties in Interest.  This Agreement shall be binding upon and
inure solely to the benefit of each party hereto, and nothing in this Agreement,
express or implied, is intended to or shall confer upon any other person any
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
19.           Interpretation.  The subject headings of the Articles and Sections
of this Agreement are included for the purposes of convenience only, and shall
not affect the construction or interpretation of any of the provisions of this
Agreement.  References in this Agreement to Sections and Annexes are to the
Sections and Annexes to this Agreement, unless the context requires
otherwise.  Unless the context of this Agreement otherwise requires, (i) words
of any gender include each other gender; (ii) words using the singular or plural
number also include the plural or singular number, respectively; (iii) the terms
“hereof,” “herein,” “hereby” and derivative or similar words refer to this
entire Agreement; and (iv) the word “or” shall be disjunctive but not exclusive
unless the context clearly prohibits that construction.
 
20.           Effectiveness.  The obligations of the Shareholders under this
Agreement shall not be effective or binding upon the Shareholders until such
time as the Merger Agreement is executed and delivered by all of the parties
thereto.
 
[Signatures on the following page]
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Voting Agreement has been duly executed and delivered
by a duly authorized representative of the Company and each Shareholder, on the
day and year first written above.
 


 

 
MOD-PAC CORP.
     
By:
/s/ David B. Lupp
   
Name:  David B. Lupp
   
Title:    Chief Operating Officer and Chief Financial Officer
             
/s/ Daniel G. Keane
 
Daniel G. Keane
             
/s/ Kevin T. Keane
 
Kevin T. Keane
             
/s/ Elizabeth R. Keane
 
Elizabeth R. Keane
             
/s/ Leslie R. Keane
 
Leslie R. Keane
                   
/s/ Daniel G. Keane
 
Daniel G. Keane, as Custodian for the account for Stephanie R. Keane under the
Uniform Gifts to Minors Act
             
/s/ Daniel G. Keane
 
Daniel G. Keane, as Custodian for the account for Victoria M. Keane under the
Uniform Gifts to Minors Act

 
 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Voting Agreement has been duly executed and delivered
by a duly authorized representative of the Company and each Shareholder, on the
day and year first written above.



 
DANIEL G. KEANE DESCENDANTS TRUST
     
By:
/s/ Leslie R. Keane
   
Leslie R. Keane
   
Trustee and Investment Manager
         
/s/ Elizabeth R. Keane
 
Elizabeth R. Keane, as Co-Trustee under the Irrevocable Lifetime Trust Agreement
dated as of October 15, 1997
         
/s/ Kevin R. Keane
 
Kevin R. Keane, as Co-Trustee under the Irrevocable Lifetime Trust Agreement
dated as of October 15, 1997

 
 
10

--------------------------------------------------------------------------------

 
 
Annex A




For each Shareholder:
 
c/o LeCaron Enterprises Corp.
P. O. Box 754
Buffalo, New York 14207-0754
 
 
11

--------------------------------------------------------------------------------

 
 
Annex B


Shareholder
Subject
Shares
 
Subject
Options
           
Daniel G. Keane
31,921 shares of
Common Stock
 
201,237 shares
of Class B Stock
 
Stock Options
for 223,400
shares of
Common Stock
           
Kevin T. Keane
5,000 shares of
Common Stock
 
63,236 shares of
Class B Stock
 
Stock Options
for 64,750
shares of
Common Stock
           
Elizabeth R. Keane
1,939 shares of
Common Stock
 
2,101 shares of
Class B Stock
    -              
Leslie R. Keane
16,997 shares of
Common Stock
 
14,995 shares of
Class B Stock
    -              
Daniel G. Keane, as custodian for the account for Stephanie R. Keane under the
Uniform Gifts to Minors Act
12,500 shares of
Common Stock
    -              
Daniel G. Keane, as custodian for the account for Victoria M. Keane under the
Uniform Gifts to Minors Act
12,500 shares of
Common Stock
    -              
Daniel G. Keane Descendants Trust
406,905 shares of
Common Stock
    -              
Elizabeth R. Keane and Kevin R. Keane, as co-Trustees under the Irrevocable
Lifetime Trust Agreement dated as of October 15, 1997
27,500 shares of
Common Stock
 
10,312 shares of
Class B Stock
    -  


12